Case 2:20-cv-00162-Z-BQ Document 21 Filed 09/13/21 Pagelof2 PagelD 141

 

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT| *C®"HERN ALED eS

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION SEP 1 3 2021
CLERK, U.S. DISTRICT CO
GAGE DANE ZEEK, § By ;
§ tity
Plaintiff, §
§
V. § 2:20-CV-162-Z-BQ
§
GRAY COUNTY SHERIFF OFFICE., etal,  §
§
Defendants. §

ORDER

On June 18, 2020, pro se Plaintiff filed a Complaint (ECF No. 3) in this Court, proceeding
in forma pauperis. On August 16, 2021, the United States Magistrate Judge entered findings and
conclusions on Plaintiffs operative Amended Complaint (ECF Nos. 6, 18). The Magistrate Judge
RECOMMENDS that the Court dismiss with prejudice Zeek’s Amended Complaint.
Specifically, the Magistrate Judge recommends that the Court dismiss with prejudice Zeek’s
claims against DA McDonough, the Gray County Sheriffs Department, Sheriff Ryan, and
Attorney Grammer; dismiss with prejudice, until the conditions of Heck v. Humphrey are met,
Zeek’s claims against Officer Skinner and Officer Smith; and dismiss with prejudice any claim for
release from prison or dismissal of Zeek’s state criminal conviction. Plaintiff untimely filed
objections to the findings, conclusions, and recommendation on September 7, 2021. ECF No. 20.

After making an independent review of the pleadings, files, and records in this case, and
the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes that
the findings and conclusions are correct. It is therefore ORDERED that Plaintiff's objections are
overruled, the findings, conclusions, and recommendation of the Magistrate Judge (ECF No. 18)
are ADOPTED, and Plaintiff's Amended Complaint (ECF No. 6) is DISMISSED WITH

PREJUDICE as outlined above.

 
Case 2:20-cv-00162-Z-BQ Document 21 Filed 09/13/21 Page2of2 PagelD 142

SO ORDERED.

September £3 , 2021. Lele

TAHEW J. KACSMARYK
ED STATES DISTRICT JUDGE
